In the petition for rehearing filed in this case, it is called to the attention of the court that the judgment, which allows interest on the amount found to be due the plaintiffs from the 21st day of January, 1909, is in conflict with the rule in this state which denies a recovery of interest on an unliquidated claim.
A re-examination of this question discloses that the contention of counsel for defendant in this respect must be sustained. This is an action to recover damages, and it was necessary to have a verdict in order to determine the amount of damages which the plaintiffs are entitled to recover. This being true, the rule announced in the case of City of Chickasha v. Hollingsworth, 56 P. 341, 155 P. 859, is controlling. The rule announced by Mr. Commissioner Hooker is as follows:
"Interest cannot be recovered upon unliquidated damages, where it is necessary for a judgment on verdict to be had in order to ascertain the amount of same."
It follows that the judgment in the instant case should be modified, to the extent that all interest should be disallowed prior to the 12th day of February, 1916.
We therefore recommend that the cause be remanded to the district court of Beckham county, Okla., with direction to modify said judgment in accordance with the views herein expressed.
By the Court: It is so ordered.